DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 5/17/2022 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (U.S. Pub #2012/0014068) Fig. 8, in view of Nakanishi Fig. 17, in view of Lee et al (U.S. Pub #2019/0115281).
With respect to claim 1, Nakanishi teaches a semiconductor device, comprising: 
a semiconductor package (Fig. 8, package comprising interposer 11; semiconductor device 20); 
an insulating substrate (Fig. 8, 13) located on an inner side of an outer peripheral part of an 5upper surface of the semiconductor package; 
a radiation fin (Fig. 8, 30) disposed on the upper surface of the semiconductor package; 
a first fixed part (Fig. 8, 45A) located on the outer peripheral part of the upper surface of the semiconductor package and made up of one of a magnetic body and a bond magnet integrally formed with the semiconductor package; and 
10a second fixed part (Fig. 8, 41B) located in a position facing the first fixed part in a lower surface of the radiation fin and made up of another one of the magnetic body and the bond magnet integrally formed with the radiation fin, 
wherein the semiconductor package and the radiation fin stick to each other by magnetic force occurring between the first fixed part and the second fixed part.
Fig. 8 of Nakanishi depicts that the first fixed part includes a bond magnet 41A, but does not teach that the first fixed part includes a magnetic body, whereby the semiconductor package and the radiation fin stick to each other by magnetic force occurring between the first fixed part and the second fixed part.  
Fig. 17 of Nakanishi teaches that the first fixed part is formed of a magnetic body (Fig. 17, 173 and Paragraph 109).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first fixed part of Fig. 8 as a magnetic body 173 as taught in Fig. 17 in order to achieve the predictable result of magnetically coupling the first fixed part and second fixed part (Paragraph 121 and 127).
Nakanishi does not teach that the second fixed part is in a concave portion position within a lower surface of the radiation fin, and being integral with the radiation fin without an addition adhesive agent between the radiation fin and the second fixed part. 
Lee teaches second fixed part (Fig. 2, 228) is in a concave portion position within a lower surface of the radiation plate (Fig. 2, 218), and being integral with the radiation fin without an addition adhesive agent between the radiation fin and the second fixed part. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the radiation fin of Nakanishi with a concave portion in the lower surface, and to position the second fixed part within the concave portion without an additional adhesive agent, as taught by Lee in order to achieve the predictable result of magnetically attaching the radiation fin to the structure (Paragraph 31), and to ensure mechanical robustness (Paragraph 38). 
With respect to claim 2, Nakanish teaches that the first fixed part is made up of the magnetic body (Fig. 8, 45A and Paragraph 78; FeNi alloy; Fig. 17, 173 Paragraph 109) and the second fixed part is made up of the bond magnet (Fig. 8, 41B and Paragraph 72).
With respect to claim 4, Nakanishi teaches a yoke (Fig. 8, 45B and Paragraph 78) disposed around the bond magnet in the radiation fin. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi and Lee, in view of Kells et al (U.S. Pub #2008/0273308).
With respect to claim 3, Nakanishi does not teach that the radiation fin includes a pair of guide rails regulating a position of the radiation fin with respect to the semiconductor package, and 
a predetermined gap is located between the pair of guide rails and an outer end of the semiconductor package in a lateral direction.
Kells teaches radiation dissipating member includes a pair of guide rails (Fig. 2, 17 and Paragraph 11) regulating a position of the radiation dissipating member with respect to the semiconductor package, and 
a predetermined gap is located between the pair of guide rails and an outer end of the semiconductor package in a lateral direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a pair of guide rails regulating a position of the radiation fin of Nakanishi with respect to the semiconductor package as taught by Kells in order to ensure that the radiation fin is retained in the correct location (Paragraph 11). 

Allowable Subject Matter
Claim 5 is allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826